internal_revenue_service number release date index number --------------------------- -------------------------- ------------------------------ ------------------------------ -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc ita b04 plr-110082-06 date date legend taxpayer ------------------------------ b -------------------------------------- dear ------------------- this is in reply to your request that the revocation of ltr date be applied prospectively only in accordance with sec_7805 of the internal_revenue_code the purpose of this letter is to inform you that taxpayer is granted relief under sec_7805 and that the revocation of ltr will apply to taxpayer without retroactive effect ltr concluded that taxpayer’s payment to b was includible in b’s gross_income and deductible by taxpayer ltr date revoked ltr and invited taxpayer to submit a request to limit the retroactive effect of the revocation taxpayer submitted its sec_7805 request in january of sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect plr-110082-06 sec_601_201 of the statement of procedural rules provides that except in rare or unusual circumstances the revocation of a private_letter_ruling will generally not be applied retroactively to the taxpayer to whom the letter_ruling was issued if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not substantially different than those on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued for a prospective or proposed transaction and v the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking the letter_ruling retroactively would be to the taxpayer’s detriment section dollar_figure of rev_proc 2006_1_irb_1 sets forth substantially the same language as the language provided in sec_601_201 under sec_601_201 i f a ruling is issued covering a continuing action or a series of actions and it is determined that the ruling was in error or no longer in accord with the position of the service the assistant_commissioner technical ordinarily will limit the retroactivity of the revocation or modification to a date not earlier than that on which the original ruling was modified or revoked to illustrate if a taxpayer rendered service or provided a facility which is subject_to the excise_tax on services or facilities and in reliance on a ruling issued to the same taxpayer did not pass the tax on to the user of the service or the facility the assistant_commissioner technical ordinarily will restrict the retroactive application of the revocation or modification of the ruling section dollar_figure of revproc_2006_1 contains similar language sec_601_201 states in the case of rulings involving completed transactions other than those described in subparagraph of this paragraph taxpayers will not be afforded the protection against retroactive revocation provided in subparagraph of this paragraph in the case of proposed transactions since they will not have entered into the transactions in reliance on the rulings based upon the information submitted and representations made by taxpayer the service has determined that sec_7805 relief is appropriate in this case therefore the revocation of plr is not effective until date the date on which the plr was revoked a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 plr-110082-06 except as expressly provide herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent michael j montemurro branch chief office of associate chief_counsel income_tax and accounting sincerely
